Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In the Matter of H.C.                                 Appeal from the County Court of Lamar
                                                       County, Texas (Tr. Ct. No. 23-CJV-17).
 No. 06-18-00006-CV                                    Opinion delivered by Justice Burgess, Chief
                                                       Justice Morriss and Justice Moseley
                                                       participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 3, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk